Citation Nr: 1451873	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-01 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Denver, Colorado RO, which denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed these decisions to the Board, and the case was referred to the Board for appellate review.  A videoconference hearing was held in January 2014, with the Veteran sitting at the AOJ, and the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing testimony is found in Virtual VA (an electronic data based system).  In May 2014, the Board remanded the matters for additional development.

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

A chronic hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in September 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  At the January 2014 videoconference Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claims; his testimony reflects that he is aware of what he still needs to substantiate his claims.  The claims on appeal were most recently readjudicated in the September 2014 supplemental statement of the case. 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA audiological evaluations in January 2009 and June 2014 and a VA ear diseases examination in September 2010.  These will be discussed in greater detail below, though the Board finds the examinations and opinions (cumulatively) to be adequate for rating purposes regarding hearing loss as they included both a review of the Veteran's history and audiological examinations that included all necessary findings, and cumulatively addressed all medical questions raised.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

                             Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the Veteran's electronic claims file, in VBMS and Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of postservice evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a hearing disability must show, as is required in any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Veteran claims that he is entitled to service connection for bilateral hearing loss because it was incurred during service; specifically, he has asserted that he has suffered from hearing loss since service.  See written statement received in January 2014, as well as the testimony presented at a January 2014 videoconference hearing conducted by the undersigned.  This noise exposure stemmed from his having in excess of 100 flight hours in helicopters, and it also included exposure to artillery simulating grenades as well as to live artillery fire.  Based on his service records, it may reasonably be conceded that he had some exposure to hazardous levels of noise in service.

The Veteran's STRs are negative for any complaints, findings, treatment, or diagnosis of hearing loss or tinnitus.  On March 1968 service pre-induction examination, hearing was within normal limits (all thresholds between 0 and 5 decibels).  On August 1969 service induction examination, hearing was within normal limits (all thresholds between 0 and 5 decibels).  On June 1971 service separation examination, hearing was within normal limits (all thresholds between 5 and 15 decibels); on a contemporaneous report of medical history, the Veteran denied any history of hearing loss or ear, nose, or throat trouble.  

On a January 2008 hearing evaluation, the results indicated a possible hearing loss in the left ear for sounds associated with speech and conversation.

In a September 2008 statement, the Veteran reported that he spent many hours on helicopters in service, taking photographs, writing stories, and working as a courier making weekly runs to brigade headquarters.  He stated that extra headgear usually was not available and bay doors were usually left open, exposing the passengers to engine noise as well as noise from weapons fire and the rotor.  He stated that he served more than 100 hours on aircraft, and he believed his service contributed to a longstanding hearing loss as well as tinnitus.  He stated that he had recently quit his job primarily because he often could not hear instructions or warnings in a work environment filled with power tool noises and hazards.

On January 2009 VA audiological examination, the Veteran complained of hearing loss and tinnitus.  He reported difficulty hearing in noise on the telephone, the television, in groups, in restaurants, in church, and riding in a car.  Regarding the impact of his hearing loss on his occupation, he reported difficulty hearing instructions from his supervisors and co-workers.  He reported that his tinnitus interfered with his sleep.  He reported military noise exposure including helicopters and M60 machine guns.  He denied any vocational noise exposure.  Recreational noise exposure included motorcycles.  He complained of bilateral tinnitus with a date of onset of June 1971, when he was on a C-130 with a cold, the cargo pressure was low, and he experienced intense ear pain; he related the tinnitus to this incident rather than military noise exposure.  

Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
5
15
35
45
45
Left
5
20
40
50
60

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The diagnoses included bilateral sensorineural hearing loss, normal to severe in the right ear and normal to moderately severe in the left ear, and constant bilateral tinnitus.  The examiner opined that the Veteran's tinnitus is not as likely as not a symptom associated with the hearing loss.  The examiner opined that it is less likely as not that the Veteran's hearing loss and tinnitus are related to military noise exposure; the examiner cited as rationale that the Veteran's hearing was normal at separation and that he related the tinnitus to air pressure in a cargo plane and not noise exposure.  The examiner opined that the tinnitus may be related to the pressure in the cargo aircraft when the Veteran was congested, though a medical opinion from a physician may be recommended.

On September 2010 VA ear diseases examination, a reviewing nurse practitioner opined that he could not resolve the issue of whether the Veteran's tinnitus is due to his military service without resorting to mere speculation.  The nurse practitioner stated that, after a review of the Veteran's STRs, he could find no mention of any "cold" or upper respiratory infection being evaluated at any time, or any mention of a flight in a C-130 or what the flight parameters might have been.  He stated that it is unknown what "low pressure" would be defined as, and he found no mention on the Veteran's separation examination of a problem with tinnitus.

In May 2014, the Board found the January 2009 VA examination and September 2010 medical opinion to be inadequate and remanded the matters for additional development.  On remand, the reviewing examiner was instructed to offer opinions regarding whether any current hearing loss is at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure.  The examiner was further instructed to cite an explanation for all opinions stated.  The Board finds that these instructions were fulfilled.

On June 2014 VA audiological examination, the Veteran reported difficulty hearing in noise, telephone, television, groups, restaurants, church, and riding in a car.  He reported that his tinnitus interfered with his sleep and with conversations.  He reported the onset of tinnitus in 1971.  He reported that he was retired.  He reported military noise exposure as he was a tactile combat photographer exposed to aircraft and weapons training.  He denied any vocational noise and reported recreational noise from motorcycles and drills.  

Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
5
15
45
50
65
Left
5
25
50
60
70

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The diagnoses included bilateral sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner explained that the Veteran's hearing was within normal limits at separation and there was no significant threshold shift from induction to separation.  The examiner opined that there is no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma, as this was the conclusion of the Institute of Medicine's report in 2006, Noise and Military Service: Implications for Hearing Loss and Tinnitus.  

It is not in dispute that the Veteran now has bilateral SNHL.  A hearing loss disability (by VA standards) was confirmed by VA audiometry.  However, as the hearing loss disability is not shown to have been manifested in service or in the first postservice year, service connection on the basis that it became manifest in service, and persisted or on a chronic disease presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112) is not warranted.  

What remains for consideration is whether the bilateral hearing loss is somehow otherwise shown to be etiologically related to the Veteran's service.  The only competent medical evidence in this matter consists of the reports of the VA examinations and opinions cited above.  The Board finds the 2014 VA examination and medical opinion in particular to be entitled to great probative weight, as the examiner reviewed the Veteran's medical history and explained the rationale for the conclusions reached, citing to accurate factual data, and also citing to a lack of support in medical literature for a nexus between a fairly recent appearing hearing loss and remote noise trauma.  Significantly, the June 2014 VA examination report cited to a medical publication by the Institute of Medicine in support of the negative nexus opinion offered.   

The Veteran is competent to report his symptoms of hearing loss, such as difficulty hearing in noise, telephone, television, groups, restaurants, church, and riding in a car.  Although the Veteran is competent to report the onset and chronicity of symptomatology of his bilateral hearing loss, the Board finds that the Veteran's lay assertions that his hearing loss had first manifested during his period of service and continued to the present time are not credible.  The lay statements made in connection with the Veteran's current compensation claim contradict the contemporaneous statements that he made upon service separation (denying a history of ear trouble or hearing loss).  The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than his memory several decades following service discharge. 

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.').  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradict the other lay and medical evidence of record.

Further, to the extent that the Veteran has attempted to establish a continuity of symptoms for hearing loss under 3.309(a) based on his competent lay statements, the Board finds such attempt to be inconsistent with the more probative evidence of record, including the contemporaneous service treatment records and the 2014 VA medical opinion which directly addressed this question and responded in the negative.  In reaching a determination, the Board has accorded greater probative value to the VA opinion.  The opinion is consistent with the contemporaneous service records, and the rationale provided for the opinion is based on objective, findings, reliable principles, and sound reasoning.  Such is far more probative than the Veteran's remote lay assertions with respect to diagnosis and/or causation.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a chronic hearing loss disability in service, and there is no competent and credible evidence indicating he had hearing loss manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran's current bilateral hearing loss is related to his period of service, to include his exposure to noise therein.  Accordingly, service connection for bilateral hearing loss and tinnitus is not warranted on any basis.

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the appeal in this matter must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

On review of the record, the Board finds that the matter of service connection for tinnitus must again be remanded for evidentiary development.

In the previous [May 2014] remand, the Board noted the Veteran's contention that his tinnitus began in service when he was on a C-130 with a cold, the cargo pressure was low, and he experienced intense ear pain.  He relates his current tinnitus to this incident rather than military noise exposure.  


The Board remanded the matter for the January 2009 VA examiner for further explanation.  On remand, the examiner was instructed to offer opinions regarding whether any current tinnitus is at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure and/or to the Veteran's alleged air pressure problems experienced while flying in cargo planes.  The Board specifically instructed that if the examiner were to conclude an opinion cannot be expressed without resorting to mere speculation, he or she must also indicate why a response is not possible or feasible, such as by specifying whether additional evidence or other procurable data is needed, the limits of medical knowledge have been exhausted, or there are multiple possible etiologies with none more prevalent than another.

On June 2014 VA examination, the January 2009 VA examiner could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The examiner noted the Veteran's report on January 2009 examination that the date of onset was related to flying on a C-130 with a cold when he experienced pressure and ear pain; the examiner further noted that the Veteran was referred to a medical physician as the tinnitus was not related to noise exposure, and the medical examiner did not find an indication of tinnitus in the military.  

Because the examiner did not indicate why a response is not possible or feasible without resorting to mere speculation, specifically whether additional evidence or procurable data is needed, the limits of medical knowledge have been exhausted, or there are multiple possible etiologies with none more prevalent than another, the Board finds that the June 2014 VA examination/opinion report regarding tinnitus failed to fulfill the remand instructions and is inadequate.  

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the AOJ has readjudicated the matter on the merits following the June 2014 VA examination and opinion, suggesting that development pursuant to the Board's May 2014 remand has been acceptable and complete.  However, the Board posed very specific questions to the VA examiner on remand, requiring an explanation that was not offered.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.)  The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter of service connection for tinnitus must be remanded once again for compliance with the previous order/completion of the actions sought.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to the VA audiologist who conducted the June 2014 examination of the Veteran to address the likely etiology of the Veteran's current tinnitus (specifically whether it is related to his service).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination/interview of the Veteran, the examiner must offer opinions that respond to the following: 

The examiner should opine whether any current tinnitus disability is at least as likely as not (a 50 percent probability or better) etiologically related to the Veteran's acknowledged in-service noise exposure and/or to his alleged air pressure problems experienced while flying in cargo planes.  

The examiner must explain the rationale for the opinion in detail.  If the examiner concludes that an opinion cannot be expressed without resorting to mere speculation, he or she must also indicate why a response is not possible or feasible, such as by specifying whether additional evidence or other procurable data is needed, the limits of medical knowledge have been exhausted, or there are multiple possible etiologies with none more prevalent than another.

2.  The AOJ must ensure that the development sought is completed (there is an appropriate response to each request), and should then re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


